DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ChongQing (CN 106907060 A).
Consider claim 1, ChongQing discloses an IoT smart clip (read as the wireless remote controlled electric lock, see abstract and page 1 with lines 1-9), comprising a moving component (read as shell body 1, figure 1, see abstract and page 1 with lines 1-9) and a limiting portion (read as lock block 4, figure 1, see abstract and page 1 with lines 1-9) cooperating with the moving component (abstract; Fig. 1); the moving component comprises a moving component body provided (read as shell body 1) provided with an inner cavity (see the cavity in Fig.1 ), and a driving mechanism (read as motor 2, figure 1, see abstract); a first connecting plate (read as moving block 5) and a second connecting plate (read as spring holder 7) which are connected via a spring (read as spring 6) are arranged in the inner cavity along a movement direction of the moving component (see the configuration in figure 1, abstract and page 1 with lines 1-9; the outer end of the first connecting plate is provided with a plunger (read as threaded rod 3); the second connecting plate is connected with the driving mechanism (read all the elements of wireless remote controlled electric lock is connected with each out directly or indirectly, figure 1, see abstract and page 1 with lines 1-9); the plunger is capable of cooperating with the limiting portion under a spring force to lock the smart clip, and the first connecting plate, the spring, the second connecting plate and the plunger are capable of moving away from the limiting structure under the driving of the driving mechanism to unlock the smart clip, and of moving close to the limiting structure under the driving of the driving mechanism, such that the first connecting plate, the spring, the second connecting plate and the plunger are capable of restoring to original positions and the plunger and the limiting structure cooperate with each other under the spring force to lock the smart clip (read as the wireless remote control electric lock of the present invention comprises a lock housing 1, an opening 1a in the front of the housing 1, a motor 2 installed in the housing 1, a screw shaft 3, the threaded rod 3 corresponding to the lock block 4 within the threaded port, the motor 2 input is connected to the remote control module 8 of the remote control module 8 has a radio frequency receiving system 8a and the relay system 8b, the input of the remote control module 8 The motor 2 drives the threaded rod 3 is rotated forward, and the threaded rod 3 corresponding sets of internal thread lock block 4 from within the housing 1 to the front of the housing opening corresponding to the opening 1a Square notch 10, to achieve the lock; the rear end of the motor 2 is provided with a moving block 5 between the moving block 5 and the spring holder 7 is provided with a spring 6, see abstract and lines 1-9 of page 1).

Consider claim 13, ChongQing discloses an IoT smart clip (read as the wireless remote controlled electric lock, see abstract and page 1 with lines 1-9), comprising a moving component and (read as shell body 1, figure 1, see abstract and page 1 with lines 1-9) a limiting structure portion (read as lock block 4, figure 1, see abstract and page 1 with lines 1-9) cooperating with the moving component (abstract; Fig. 1); the moving component comprises a moving component body provided (read as shell body 1) provided with an inner cavity (see the cavity in Fig.1 ), a movement limiting portion and a driving mechanism (read as motor 2, figure 1, see abstract); the movement limiting portion comprises a movement limiting section arranged in the inner cavity of the moving component body and a connecting section cooperating with the driving mechanism (read as threaded rod 3); the connecting section is capable of moving under the driving of the driving mechanism, thereby driving the movement limiting section to move back and forth along the inner cavity of the moving component body, and further cooperating with the limiting structure to realize connection or separating from the limiting structure to realize unlocking; and the surface of the movement limiting section is provided with a sealing ring groove; a sealing ring which cooperates with the sealing ring groove is fixedly arranged in the inner cavity of the moving component body; a length of the sealing ring groove in a movement direction of the movement limiting section is the same as a stroke of the movement limiting section (read as the wireless remote control electric lock of the present invention comprises a lock housing 1, an opening 1a in the front of the housing 1, a motor 2 installed in the housing 1, a screw shaft 3, the threaded rod 3 corresponding to the lock block 4 within the threaded port, the motor 2 input is connected to the remote control module 8 of the remote control module 8 has a radio frequency receiving system 8a and the relay system 8b, the input of the remote control module 8 The motor 2 drives the threaded rod 3 is rotated forward, and the threaded rod 3 corresponding sets of internal thread lock block 4 from within the housing 1 to the front of the housing opening corresponding to the opening 1a Square notch 10, to achieve the lock; the rear end of the motor 2 is provided with a moving block 5 between the moving block 5 and the spring holder 7 is provided with a spring 6, see abstract and lines 1-9 of page 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over ChongQing (CN 106907060 A) in view of Wu et al. (US 20180262891 A1).
Consider claim 2, as applied to claim 1 above, ChongQing, discloses the claimed invention above but does not specifically disclose a controlling component; the controlling component comprises a controller, a preception sensor, a time recording device, a positioning device, and a mobile power source connected to the controller or an external power source interface arranged outside the wall of the IoT smart clip and connected to the controller; a microswitch is further arranged in the smart clip to deliver, to the controller, a signal indicating that the IoT smart chip is in a locked state or an opened state.
Nonetheless, in related art Wu discloses a locking unit which require power source for operation, comprising a controlling system drawing power from the power source and having a sensor for sensing humidity, timer for recording time, a lock position/status sensor, a microswitch/sensor for indicating the door status (open/close), par [0017]-[0018] and [0030].
Therefore, it would have been obvious for a person with ordinary in the art before the effective filing date of the claimed invention to incorporate the teachings of Wu into the teachings of ChongQing for the purpose of collecting various data of the electric lock for proper and accurate operation.
Consider claim 14, as applied to claim 1 above, ChongQing, discloses the claimed invention above but does not specifically disclose a controlling component; the controlling component comprises a controller, a preception sensor, a time recording device, a positioning device, and a mobile power source connected to the controller or an external power source interface arranged outside the wall of the IoT smart clip and connected to the controller.
Nonetheless, in related art Wu discloses a locking unit which require power source for operation, comprising a controlling system drawing power from the power source and having a sensor for sensing humidity, timer for recording time, a lock position/status sensor, a microswitch/sensor for indicating the door status (open/close), par [0017]-[0018] and [0030].
Therefore, it would have been obvious for a person with ordinary in the art before the effective filing date of the claimed invention to incorporate the teachings of Wu into the teachings of ChongQing for the purpose of collecting various data of the electric lock for proper and accurate operation.
Consider claim 16, as modified to claim 14 above, ChongQing, as modified by Wu, disclose wherein a microswitch is also arranged on the front side of the moving component and used for sensing whether the limiting structure is in place or not (read as a microswitch/sensor for indicating the door status (open/close), par [0017]-[0018] and [0030] of Wu).

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over ChongQing (CN 106907060 A) in view of Wu et al. (US 20180262891 A1), and in further view of Xu (CN 109723281 A).
Consider claim 7, as modified to claim 2 above, ChongQing, as modified by Wu, disclose the claimed invention above but does not specifically disclose wherein the outer surface of each IoT smart clip is provided with a unique identification code corresponding to the IoT smart clip.
Nonetheless, Wu discloses a lock system which displaying the serial number corresponding to the lock on the surface, see abstract.
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Xu into the teachings of ChongQing, which modified by Wu, for the purpose of allowing the user/owner to access the identification of the lock when needed.
Consider claim 17, as modified to claim 14 above, ChongQing, as modified by Wu, disclose the claimed invention above but does not specifically disclose wherein the outer surface of each IoT smart clip is provided with a unique identification code corresponding to the IoT smart clip.
Nonetheless, Wu discloses a lock system which displaying the serial number corresponding to the lock on the surface, see abstract.
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Xu into the teachings of ChongQing, which modified by Wu, for the purpose of allowing the user/owner to access the identification of the lock when needed.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over ChongQing (CN 106907060 A) in view of Wu et al. (US 20180262891 A1), and in further view of Fisher (US 20030231102 A1).
Consider claim 15, as modified to claim 14 above, ChongQing, as modified by Wu, disclose the claimed invention above but does not specifically disclose  a sound producing component and a light emitting component.
Nonetheless, in related art, Fisher disclose an electronic lock system comprising LED for light indication and buzzer 19 for sound indication, par [0102].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Fisher into the teachings of ChongQing, which modified by Wu, for the purpose providing different indications to the user regarding the status of the lock.



Allowable Subject Matter
Claims 3-6, 8-12 and 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Junpeng Chen whose telephone number is (571) 270-1112.  The examiner can normally be reached on Monday - Thursday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/Junpeng Chen/
Primary Examiner, Art Unit 2645